Citation Nr: 0736265	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right patella. 

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in March 2005 but 
was remanded to the RO for further development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further review.  

The veteran appeared at a video conference hearing before the 
undersigned in January 2005.  A transcript of this hearing is 
in the claims folder.  

The veteran has submitted several statements that include 
contentions pertaining to the evaluation for his service 
connected tinnitus.  This issue was also before the Board in 
March 2005, but the veteran's appeal was denied.  That 
decision is final and may not be revisited by the Board at 
this time.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1105 (2007).  

The veteran raised the issue of entitlement to service 
connection for Gulf War Syndrome in a September 2006 letter 
to a United States Senator, which was forwarded to VA.  This 
issue has not been considered by the RO, and is referred to 
them for proper development and adjudication.  



FINDINGS OF FACT

1.  Service medical records show treatment for left knee 
symptoms of two years duration, with a reference to a 
previous in-service injury.  

2.  Current chondromalacia of the left knee is related to the 
injury in active service. 

3.  The veteran's right knee disability is productive of pain 
with athletic activity, but he retains full range of motion 
without evidence of instability or objective evidence of loss 
of range of motion due to pain, weakness, incoordination or 
fatigability.  

4.  The veteran has level I hearing loss for both the right 
and left ear, without evidence of an exceptional pattern of 
hearing loss.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303(a) (2007). 

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5024, 5257, 5260, 5261 
(2007).  

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 4.86, Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the first VCAA notice was not provided until 
after the initial rating decision.  This was contained in an 
April 2003 letter.  This letter told the veteran what 
evidence was needed to substantiate the claims for service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter also contained language that 
met the requirement to notify the veteran to send any 
relevant evidence in his possession.  

The veteran has not been provided with any additional VCAA 
notification pertaining to how to substantiate his claims for 
higher initial evaluations for his service connected 
disabilities.  However, the courts have held that once 
service connection is granted the claim is substantiated.  
Additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As for the claim for service connection, the Board finds that 
the duty to notify and duty to assist the veteran has been 
met in this case.  Furthermore, given the favorable nature of 
this decision, any failures in the duty to notify or duty to 
assist are harmless error, as it has failed to result in any 
prejudice to the veteran. 

Service Connection

The veteran contends that he sustained an injury to his left 
knee during service, and that this injury has resulted in a 
chronic disability.  He states that this injury occurred 
during training when he was required to jump from a window 
and he struck his knee during the jump.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The evidence indicates that the veteran sustained an injury 
to his left knee during service, and he reports continued 
problems with his knee since that time.  The most recent VA 
examination includes a diagnosis of mild chondromalacia of 
the left knee, and the examiner has opined that it is as 
likely as not that the current disability is related to the 
injury in service.  

The evidence includes photocopies of the veteran's service 
medical records.  VA has been unable to obtain the original 
copies of these records after multiple attempts, and that the 
only records that have been obtained are the copies received 
from the veteran.  

When service medical records are unavailable, the Board has a 
heightened obligation to provide explanations of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  

The copies submitted by the veteran include February 1990 
records which show that the veteran had a two year history of 
left knee pain post impact on the patella.  The assessment 
was patellofemoral pain due to malalignment.  

Although there are no service medical records available to 
confirm the veteran's initial injuries, the February 1990 
records tend to support his contentions of an injury to the 
left knee followed by continued symptoms.  The March 2006 VA 
examiner noted the veteran's contentions in regards to the 
accident, reviewed the claims folder, and found nothing to 
contradict the veteran's account.  After an examination, the 
diagnoses included mild chondromalacia patellae of the left 
knee.  The examiner opined that it was at least as likely as 
not that the left knee condition was the result of the injury 
in service.  Therefore, as there is evidence in service of a 
left knee injury, reports of continued left knee 
symptomatology from the veteran, and a current diagnosis that 
has been related to service by the examiner, entitlement to 
service connection is established.  The Board has resolved 
all reasonable doubt in favor of the veteran in reaching this 
decision.  38 U.S.C.A. § 5107(b).  

Increased Evaluation

The veteran contends that the initial evaluations assigned to 
his service connected disabilities are inadequate to reflect 
the impairment they cause.  He argues that his hearing loss 
makes it difficult to understand conversation over background 
noise, and states that this affects his employment.  He 
further contends that his right knee disability became so 
painful that he changed jobs to a profession that was less 
strenuous, even though he took a pay cut to do so. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

These issues involve the veteran's dissatisfaction with the 
initial rating for disabilities following the grant of 
service connection.  The Court has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is doubt as to which of two evaluations will be 
applied, the higher rating will be granted.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Knee

The veteran's right knee disability has been diagnosed as 
chondromalacia.  The rating code does not contain a listing 
for chondromalacia.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The chondromalacia 
has been rated under the code for tenosynovitis.  

The rating code for tenosynovitis states that this disability 
is to be rated on limitation of motion of the affected parts, 
as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

The rating codes for limitation of motion of the knee state 
that limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA fee basis examination in 
December 2001.  He reported aching of the right knee when 
playing football or baseball.  He was employed as a 
construction supervisor, and was not limited from working due 
to the right knee.  He did not use any medication for the 
knee on a regular basis.  On examination, the right knee 
appeared normal with no limitation of movement, effusion, or 
swelling.  There was a normal gait with a negative McMurray 
sign.  Pain, weakness, excess fatigability and incoordination 
were not issues.  An X-ray study was normal.  The impression 
was no clinical evidence of right leg patellofemoral 
tendonitis, and no evidence of limited work endurance.  

At an April 2003 VA examination of the joints, the veteran 
stated that he experienced difficulty with his knee when 
engaged in athletics or running.  The pain would become so 
severe that he would have to stop his activities and rest for 
a few days.  The veteran was employed as a construction 
supervisor but did not do any strenuous physical activities, 
partly due to the knee symptoms.  On examination, there was 
some tenderness at the distal pole of the patella.  The range 
of motion was full but the veteran experienced pain when 
pressure was applied to the patella while the knee was flexed 
or extended.  The ligaments were stable.  The patella was 
also stable but side to side pressure caused some discomfort.  
The diagnosis was chondromalacia of the patella.  The range 
of motion could be decreased by up to 50 percent during a 
flare-up or during overuse.  

VA treatment records dated in August 2004 show that the 
veteran was found to have full range of motion of all joints.  

The most recent examination of the joints was a March 2006 VA 
examination.  The claims folder was reviewed by the examiner.  
The veteran's current symptoms included some pain, and he 
said the knee tended to swell on nearly a daily basis.  He 
located the pain primarily to the lower pole of the patella, 
with some occasional discomfort on the lateral side of the 
knee.  

The knee would bother him going up and down stairs, which 
would sometimes produce sharp, catching pains.  The veteran 
worked as a corrections officer and said that he spent a lot 
of time on his feet.  He said he had left construction work 
due to the problems with his knees.  On examination, there 
was no effusion.  There was some minor crepitus.  The 
ligaments were intact.  Rotation produced some pain 
laterally.  There was a small Baker's cyst in the popliteal 
region.  

The range of motion was zero degrees of extension and 140 
degrees of flexion.  Thigh circumference was 20 and a quarter 
inches on the right, and 20 inches on the left.  An X-ray 
study was normal.  The diagnoses included chondromalacia 
patellae, right knee, with transient patellar tendonitis and 
small Baker's cyst.  The examiner stated that some 
fatigability might occur with repetitive use without loss of 
range of motion of the right knee.  No weakness or 
incoordination was observed.  

All three of the examinations found that the veteran has full 
range of motion of the right knee, as did the August 2004 VA 
treatment records.  Therefore, there is no basis for an 
increased evaluation for limitation of motion or for separate 
evaluations due to loss of both extension and flexion.  
38 C.F.R. § 4.71, Codes 5260, 5261, VAOPGCPREC 9-04.  

In addition, all three examinations have found that the knee 
is stable, which indicates that an increased or separate 
evaluation based on recurrent subluxation or lateral 
instability may not be awarded.  38 C.F.R. § 4.71a, Code 
5257, VAOPGCPREC 9-98.  

Finally, the Board has considered the additional limitation 
of function that may result from pain, weakness, excess 
fatigability and incoordination.  Two of the examiners have 
found that there is little to no additional limitation due to 
these factors.  The December 2001 examiner found no 
additional limitation at all, while the March 2006 examiner 
found only that there may be some fatigability on repetitive 
use without loss of range of motion, and without weakness or 
incoordination.  In contrast, the April 2003 VA examiner 
estimated that the veteran's range of motion could be 
decreased by up to 50 percent during flare-ups or overuse.  
No episodes of flare-ups have been documented, however.

The April 2003 VA examiner specifically stated that he was 
estimating the loss on flare-up.  There is no objective 
evidence to support a finding of a 50 percent reduction in 
range of motion.  The veteran has had full range of motion at 
every examination, including the April 2003 examination, in 
spite of having what he described as swelling on a near daily 
basis at the March 2006 examination.  The March 2006 
examination is the most recent examination of record, and 
that examiner found full range of motion even with 
fatigability.  The Board notes that the current findings 
pertaining to range of motion and instability would not 
support a compensable evaluation when considered alone.  
Therefore, the Board concludes that the current 10 percent 
rating is adequate to reflect the veteran's complaints of 
pain and limitation of function with activity, and any 
further limitation of function due to pain, weakness, 
incoordination, or fatigability is no supported by objective 
medical evidence.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The weight of the evidence is against a higher initial 
evaluation, and the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7, 4.21,

Hearing Loss

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  

In order for the veteran to receive a 10 percent evaluation 
for bilateral hearing loss, the hearing acuity levels must be 
shown to be at III and IV, II and V, or higher combinations.  
Lower combinations would warrant a continuation of the 
noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, 
Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

At an October 2002 VA audiology examination, the veteran had 
puretone thresholds of 5, 5, 5, and 10 decibels at 1000, 
2000, 3000, and 4000 Hertz for the right ear.  The average 
threshold was 6.  The left ear had thresholds of 10, 10, 60, 
and 65 decibels at the same frequencies, for an average of 36 
decibels.  Speech discrimination scores were 100 percent for 
each ear.  When this is applied to 38 C.F.R. § 4.85, Table 
VI, as is required, the veteran had an auditory acuity level 
of I for both the right ear and left ear.  This results in a 
noncompensable evaluation when applied to 38 C.F.R. § 4.85, 
Table VII.  

The veteran was afforded another VA audiology examination in 
April 2003.  He had puretone thresholds of 0, 0, 5, and 10 
decibels at 1000, 2000, 3000, and 4000 Hertz for the right 
ear.  The average threshold was 4.  The left ear had 
thresholds of 0, 5, 45, and 55 decibels at the same 
frequencies, for an average of 26 decibels.  The Maryland CNC 
speech discrimination score was 98 percent for the right ear 
and 96 percent for the left ear.  When this is applied to 
38 C.F.R. § 4.85, Table VI, the veteran had an auditory 
acuity level of I for both the right ear and left ear, which 
results in a noncompensable evaluation when applied to 
38 C.F.R. § 4.85, Table VII.  

At the most recent VA audiology examination in March 2006, 
the veteran had puretone thresholds of 5, 5, 5, and 15 
decibels at 1000, 2000, 3000, and 4000 Hertz for the right 
ear.  The average threshold was 8.  The left ear had 
thresholds of 5, 15, 70, and 75 decibels at the same 
frequencies, for an average of 41 decibels.  The Maryland CNC 
speech discrimination score was 100 percent for the right ear 
and 96 percent for the left ear.  This translates into level 
I hearing for each ear under 38 C.F.R. § 4.85, Table VI, and 
a noncompensable evaluation under 38 C.F.R. § 4.85, Table 
VII.  

In reaching this decision, the Board has considered 
entitlement to an increased evaluation based on exceptional 
patterns of hearing loss.  However, none of the three 
examinations demonstrate that the veteran has an exception 
pattern of hearing loss as defined by regulation.  38 C.F.R. 
§ 4.86.  

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level I for each ear, and that, 
therefore, a compensable rating is not warranted.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown or alleged 
and the veteran's disability has not required any periods of 
hospitalization.  An unusual disability picture is not 
demonstrated by the evidence and referral for consideration 
of an extraschedular rating is not warranted.

The veteran's disability has not approximated the criteria 
for a compensable evaluation at any time since the effective 
date of service connection.  The weight of the evidence is 
therefore against the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21.

ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right patella is denied. 

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


